Name: Council Regulation (EEC) No 3227/81 of 9 November 1981 opening, allocating and providing for the administration of a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 11 . 81 Official Journal of the European Communities No L 325/7 COUNCIL REGULATION (EEC) No 3227/81 of 9 November 1981 opening, allocating and providing for the administration of a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff (1982) a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff. 2. Within the limits of this tariff quota, the Common Customs Tariff duty shall be suspended at the level of 2 % . Within the limits of this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions laid down in the 1979 Act of Accession . 3 . Imports of the product in question benefiting from the same or lower customs duties under other preferential arrangements shall not be charged against this tariff quota. Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilo ­ grams or less, falling within subheading 08.04 B I of the Common Customs Tariff, should be opened for 1982 at a duty of 2 % the volume of which shall be limited to 6 500 tonnes, taking into account the existence of Community production ; Whereas, in view of the negligible size of such a quota in comparison with the Community's requirements, a system of utilization should, without derogating from the Community nature of the tariff quota, be provided, based on a single allocation between the Member States ; whereas this allocation may be calcu ­ lated pro rata on the basis of the import require ­ ments, of each Member State, coming from third coun ­ tries not associated with, or linked to the Community by a preferential agreement ; whereas, in order to safe ­ guard the Community nature of the quota, a share should be allocated to Greece by levying the same quantity on the volume of the quota ; whereas, calcu ­ lated in such a manner, this allocation is as set out in Article 2 ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the quotas allocated to that economic union may be carried out by any one of its members, The tariff quota set out in Article 1 shall be divided among the Member States as follows : (tonnes) Benelux 615 Denmark 260 Germany 1 813 Greece 1 France 444 Ireland 216 Italy 23 United Kingdom 3 128 Article 3 1 . Member States shall take all appropriate measures to ensure that importers of the product in question established in their territory have free access to the shares allocated to them. 2. The extent to which a Member State has used up its share shall be determined on the basis of the imports of the product in question entered with the customs authorities for free circulation .HAS ADOPTED THIS REGULATION : Article 1 Article 4 1 . During the period 1 January to 31 December 1 982 a Community tariff quota of 6 500 tonnes shall be opened for dried grapes in immediate containers of At the Commission s request, Member States shall inform it of the imports actually charged against their shares. No L 325/8 Official Journal of the European Communities 13. 11 . 81 Article 5 Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied This Regulation shall enter into force on 1 January with . 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1981 . For the Council The President K. BAKER